             Case 1:18-cv-08434-VEC Document 56 Filed 05/28/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDVIN RUSTS, HENRY GERRITS, PHIL                        1:18-cv-08434 (DAB)
 MCGONEGAL, and DAYID HO ENG,
 individually and on behalf of all other similarly
 situated individuals,

                  Plaintiffs,
         V.

 INTERNATIONAL BUSINESS MACHINES
 CORP.


                  Defendant.



                                DECLARATION OF DIANE KENNEDY

       I, Diane Kennedy, declare as follows:

        l.       I have been employed by International Business Machines Corporation ("IBM")

since 2000. My cmTent position is Manager, NA Workforce Restructuring - SME Lifecycle

Program Delivery. I took this role in approximately June 2018.

       2.        I make this statement based on my personal knowledge and based on my

familiarity with and personal review of IBM's business records. If called as a witness, I could

and would competently testify to the facts contained here.

       3.        I am 56 years old and am othe1wise competent to make this declaration.

       4.        As Manager of NA Workforce Restructuring, I am the manager of a team that is

responsible for, among other things, assisting IBM business units in North America in executing

resource actions, or reductions in force. As part of this function, my team develops and

disseminates guidance and tools for managers to use in making selection decisions, conducts
            Case 1:18-cv-08434-VEC Document 56 Filed 05/28/19 Page 2 of 4




training for managers on selection decision-making and notification processes, and maintains

records and data on the individuals selected for separation in a resource action.

       5.       We train the managers who will be making selection decisions in a resource

action first on the process for defining the job groups to be used in the selection decision process.

In defining job groups, managers are to include in a single job group employees who have

interchangeable skills or employees whose work or position may be eliminated due to the

particular work or position going away.

       6.       We also train the managers that, once the job groups have been defined, they are

to choose an appropriate selection methodology for each group. Since 2018, managers have had

three different selection methodologies to choose among to make their selection decisions: staff

reduction, work elimination, or position elimination. Managers are to decide which

methodology to use based on what is happening with the work, individual, or job group at issue.

       7.       We train managers to use the staff reduction methodology when a manager needs

to reduce the number of positions or jobs in an organization and intends to spread out the work

performed by the vacating employee among the remaining employees on the manager's team. In

a staff reduction, managers generally decide who should be selected for layoff based on an

assessment of the employee's skills and performance relative to others in his or her job group.

       8.      We train managers to use the work elimination methodology when 80% or more

of the work will no longer be performed by the current IBM employee or employees in a specific

location or site, organization, job group, or project. This methodology is used when the work is

moving to another IBM location or business unit or when the work will be eliminated entirely

and no longer performed by IBM.




                                                 2
             Case 1:18-cv-08434-VEC Document 56 Filed 05/28/19 Page 3 of 4




        9.       The position elimination methodology is to be used when a single position or job

is eliminated and more than 5% of the work is being absorbed by other employees in the same

organization affected by the resource action.

        10.      Managers are also trained that any positions that are vacated by employees

selected in a resource action should not be backfilled for at least 90 days.

        11.      Since July 2017, there have been more than 65 different resource actions within

IBM in the United States. Hundreds of different managers have made selection decisions in

these resource actions.

        12.      Different selection methodologies have been used for different job groups within

the resource actions that have taken place since July 2017. For example, within the SETG

resource action in 2017, there were 8 employees selected using the position elimination

methodology, 19 employees selected using the staff reduction methodology, and 1 employee

selected using the work elimination methodology.

       13.       Employees selected for separation in a resource action are offered a severance

payment in exchange for signing a separation agreement. If an employee who has been selected

in a resource action does not sign a separation agreement, that employee will not receive a

severance payment.

       14.       In my role as Manager of NA Restructuring, I am familiar with the separation

agreements that were provided to employees who were selected as part of resource actions in

2017 and 2018. The form of separation agreement that was provided to employees selected in a

resource action from July to October 2017 is attached as Exhibit A to this declaration. The form

of separation agreement that was provided to employees selected in a resource action from

October 2017 to January 2018 is attached as Exhibit B to this declaration. The form of



                                                  3
         Case 1:18-cv-08434-VEC Document 56 Filed 05/28/19 Page 4 of 4




separation agreement that was provided to employees selected in   aresource action from January
2018 to November 2018 is attached as Exhibit C to this declaration. The form of separation

agreement that was provided to employees selected in a resource action from November 2018 to

the present is attached as Exhibit D to this declaration.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of pe1jury that the foregoing is true

and correct.



       Executed on May    J-(2019




                                                  4
